Exhibit 10.18







THIS OPTION HAS NOT BEEN REGISTERED UNDER STATE OR FEDERAL SECURITIES LAWS. THIS
OPTION MAY NOT BE TRANSFERRED EXCEPT
BY WILL OR UNDER THE LAWS OF DESCENT AND DISTRIBUTION.


SIRIUS XM HOLDINGS INC. 2009 LONG-TERM STOCK INCENTIVE PLAN


STOCK OPTION AGREEMENT
2014 COMPENSATION AWARD




THIS STOCK OPTION AGREEMENT (this “Agreement”), dated as of ______, 2014 (the
“Grant Date”), between SIRIUS XM HOLDINGS INC., a Delaware corporation (the
“Company”), and __________________ (the “Director”).


1. Grant of Option; Vesting. (a) Subject to the terms and conditions of this
Agreement, the Sirius XM Holdings Inc. Director Compensation Policy (the
“Policy”), and the Sirius XM Holdings Inc. 2009 Long-Term Stock Incentive Plan
(the “Plan”), the Company hereby grants to the Director the right and option
(this “Option”) to purchase up to ________________ (_______) shares (the
“Shares”) of common stock, par value $0.001 per share, of the Company at a price
per share of $________, the closing price of such common stock on The Nasdaq
Global Select Market on _____, 2014 (the “Exercise Price”). This Option is not
intended to qualify as an Incentive Stock Option for purposes of Section 422 of
the Internal Revenue Code of 1986, as amended. In the case of any stock split,
stock dividend or like change in the Shares occurring after the date hereof, the
number of Shares and the Exercise Price shall be adjusted as set forth in
Section 4(b) of the Plan. Capitalized terms not otherwise defined herein have
the meanings assigned to them in the Plan.


(b) Subject to Sections 1(c) and 2, the right and option to purchase the Shares
shall vest and be exercisable as follows:


(i) ________ (______) Shares shall vest and become exercisable on _____, 2015;


(ii) ________ (______) Shares shall vest and become exercisable on _____, 2016;


(iii) ________ (______) Shares shall vest and become exercisable on _____, 2017;
and


(iv) ________ (______) Shares shall vest and become exercisable on _____, 2018.


(c) If a Director is not nominated for re-election, stands for election but is
not elected at the next Annual Meeting of the Stockholders or is replaced by the
stockholders of the Company, then all unvested Options shall immediately vest
and become exercisable as of the date that the Director is no longer a member of
the Board of Directors of the Company.



1



--------------------------------------------------------------------------------



(d) Any transactions between the Company and/or Sirius XM, on the one hand, and
Liberty Media Corporation and/or any of its affiliates, on the other hand, shall
not constitute a Change of Control under the Plan.


2. Term. (a) Subject to Section 2(b), this Option shall terminate on the earlier
of (i) ten (10) years from the Grant Date or (ii) upon the date that is eighteen
(18) months after the date that the Director is no longer a member of the Board
of Directors of the Company.
(b) If in any calendar year the Director fails to attend at least seventy-five
percent (75%) of the meetings of the Board for any reason, other than due to not
being nominated for re-election or not being elected, then any Options due to
vest in the following calendar year shall not vest and shall be terminated.


3. Exercise. Subject to Section 1 of this Agreement and the terms of the Plan,
this Option may be exercised, in whole or in part, by means of a written notice
of exercise signed and delivered by the Director (or, in the case of exercise
after death of the Director, by the executor, administrator, heir or legatee of
the Director, as the case may be, or, in the case of exercise after a disability
under circumstance in which it is reasonable to conclude that the Director does
not have the ability to exercise this Option, by the person or persons who have
been legally appointed to act in the name of the Director) to the Company at the
address set forth herein for notices to the Company. Such notice shall (a) state
the number of Shares to be purchased and the date of exercise, and (b) be
accompanied by payment of the Exercise Price in cash or such other method of
payment as may be permitted by Section 6(d) of the Plan, subject, in the case of
a broker-assisted exercise, to applicable law.


4. Non-transferable. This Option may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of this Option or of any right
or privilege conferred hereby shall be null and void.


5. Professional Advice. The acceptance and exercise of this Option may have
consequences under federal and state tax and securities laws that may vary
depending upon the individual circumstances of the Director. Accordingly, the
Director acknowledges that the Director has been advised to consult his or her
personal legal and tax advisor in connection with this Agreement and this
Option.


6. Agreement Subject to the Plan. The Option and this Agreement are subject to
the terms and conditions set forth in the Plan and the Policy, which terms and
conditions are incorporated herein by reference. A copy of the Plan and the
Policy have been previously delivered to the Director. This Agreement, the Plan
and the Policy constitute the entire understanding between the Company and the
Director with respect to this Option. In the event of any conflict between the
Agreement and either the Plan or the Policy, the Plan and the Policy shall
govern and prevail.


7. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs,

2



--------------------------------------------------------------------------------



executors, personal representatives, successors and assigns of the parties
hereto. The parties hereby irrevocably and unconditionally consent to submit to
the exclusive jurisdiction of the state and federal courts located in the
Borough of Manhattan, State of New York, and expressly waive the right to a jury
trial, for any actions, suits or proceedings arising out of or relating to this
Agreement.


8. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received by the sender), three business days after
being sent by certified mail, postage prepaid, return receipt requested or one
business day after being delivered to a nationally recognized overnight courier
with next day delivery specified to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice):


Company:        Sirius XM Holdings Inc.
1221 Avenue of the Americas
36th Floor
New York, New York 10020
Attention: General Counsel


Director:        Address on file at the
office of the Company


Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


SIRIUS XM HOLDINGS INC.            






By:________________________            __________________________
Dara F. Altman                
Executive Vice President and
Chief Administrative Officer



3

